IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-20733
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

ROEMALACE DARNELL WILLIAMS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-105-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Roemalace Darnell Williams on

appeal has moved for leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Williams has not filed a response to counsel's motion and brief.

     Our independent review of the record and brief discloses no

non-frivolous issue for appeal.   Accordingly, counsel's motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     5TH CIR.

R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.